Exhibit 10.5.1(A)

 

ASSIGNMENT OF
AGREEMENT GRANTING MOORAGE
DOCKAGE, BERTHING AND OTHER RIGHTS

 

THIS ASSIGNMENT OF AGREEMENT GRANTING MOORAGE, DOCKAGE, BERTHING AND OTHER
RIGHTS (the “Assignment”) is made effective as of the 14th day of March, 2002,
by and between GREENVILLE CASINO PARTNERS, L.P., a Mississippi limited
partnership, whose address is P.O. Box 1294, Greenville, MS 38702-1294
(“Assignor”), and JMBS CASINO LLC, a Mississippi limited liability company,
whose address is 3061 Prestwicke Drive, Edgewood, KY 41017 (“Assignee”) as
follows:

 

W I T N E S S E T H:

 

WHEREAS, the City of Greenville, Mississippi, a municipality (the “City”)
entered into an Agreement Granting Moorage and other Rights with the Cotton Club
of Greenville, Inc., a Mississippi corporation (the “Cotton Club”) dated
April 1, 1993, as recorded in Book 1983, Page 591, of the Washington County,
Mississippi land records (the “Agreement”), granting the right to moor certain
facilities in the operation of its gaming establishment within a strip
eighty-five (85) feet in width on Lake Ferguson fronting on the Greenville City
Wharf (the “Property”), more fully described on Exhibit A attached hereto and
incorporated herein; and

 

WHEREAS, Jubilation Lakeshore, Inc., f/k/a Cotton Club of Greenville, Inc.
assigned its rights under the Agreement to Alpha Gulf Coast, Inc. by virtue of
an Assignment dated December 11, 1997, recorded in Book 1983, Page 587, of the
Washington County, Mississippi Records; and

 

WHEREAS, Alpha Gulf Coast, Inc., assigned its rights under the Agreement to
Greenville Casino Partners, L.P., a Mississippi limited partnership, by virtue
of an Assignment dated March 2, 1998, recorded in Book 1990, Page 555, of the
Washington County, Mississippi Records; and

 

WHEREAS, Assignor and Assignee are parties to an Asset Purchase Agreement dated
January 26, 2002 (the “Purchase Agreement”), and pursuant to the Purchase
Agreement, the Assignor is required to assign all of its rights under the
Agreement to Assignee.

 

NOW, THEREFORE, for good and valuable consideration paid, the receipt and
sufficiency of which are hereby acknowledged, Assignor and Assignee hereby agree
as follows:

 

1. Assignor does hereby assign and convey to Assignee all of Assignor’s right,
title and interest in, to and under the Agreement.

 

2. Assignee hereby accepts said Assignment and assumes all of the benefits and
agrees to perform all of the obligations of Assignor under the Agreement.

 

3. Assignee in accepting said Assignment acknowledges that it is familiar with
the terms, provisions and conditions of the Agreement and agrees to fully
perform and abide by all of the terms, provisions and conditions of Assignor
thereunder, all in

 

--------------------------------------------------------------------------------


 

accordance with the terms hereof and the terms of the Asset Purchase Agreement
between Assignor and Assignee dated January 26, 2002.

 

IN WITNESS WHEREOF, the parties have executed this Assignment as of the dates
set forth below in their respective acknowledgments, with this Assignment to be
effective March 14, 2002.

 

WITNESSES:

 

 

 

 

 

(As to Assignor)

 

ASSIGNOR:

 

 

 

 

 

GREENVILLE CASINO PARTNERS, L.P.,

 

 

a Mississippi limited partnership

 

 

 

 

/s/ [ILLEGIBLE]

 

By:

/s/ M. J. Jacobson

Printed Name:

[ILLEGIBLE]

 

Name:

M. J. JACOBSON

 

 

 

Title:

CEO

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

Printed Name:

[ILLEGIBLE]

 

 

 

 

 

 

(As to Assignee)

 

 

ASSIGNEE:

 

 

 

 

 

 

 

JMBS CASINO LLC,

 

 

 

a Mississippi limited liability company

 

 

 

 

 

/s/ [ILLEGIBLE]

 

By:

/s/ Joseph A. Yung

Printed Name:

[ILLEGIBLE]

 

 

Joseph A. Yung, Manager

 

/s/ Bill Walker

 

 

 

Printed Name:

Bill Walker

 

 

 

 

 

 

STATE OF MISSISSIPPI

)

 

 

 

)SS:

 

 

COUNTY OF

)

 

 

WASHINGTON

 

 

 

 

The foregoing instrument was acknowledged before me this 14th day of March,
2002, by M. J. Jacobson, the CEO of GREENVILLE CASINO PARTNERS, L.P., a
Mississippi limited partnership, on behalf of the partnership, the Assignee in
the foregoing Assignment.

 

 

/s/ [ILLEGIBLE]

 

Notary Public

 

--------------------------------------------------------------------------------


 

 

 

STATE OF MISSISSIPPI

)

 

 

)SS:

 

COUNTY OF

)

 

WASHINGTON

 

 

 

The foregoing instrument was acknowledged before me this 14th day of March,
2002, by Joseph A. Yung, the Manger of JMBS CASINO LLC, a Mississippi limited
liability company, on behalf of the company as Assignor in the foregoing
Assignment.

 

 

/s/ [ILLEGIBLE]

 

Notary Public

 

This instrument prepared by:
Tedd H. Friedman, Esq.
Katz, Teller, Brant & Hild
2400 Chemed Center
255 East Fifth Street
Cincinnati, Ohio 45202-4724
(513)721-4532

 

KTBH: 514251.1

 

--------------------------------------------------------------------------------


 

Exhibit “A”

 

Parcel 7.4 (Section A)

 

Moorage, dockage and berthing rights upon a strip 85 feet in width on Lake
Ferguson fronting on the Greenville City wharf, the North line of said strip
being contiguous with the South line of the present lease granted by the City of
Greenville to the Greenville Yacht Club (see Parcel 7.3 above); the East line
being the water’s edge of Lake Ferguson as it rises and falls; the South line
being 85 feet South of and parallel to the aforementioned Greenville Yacht Club
South lease line; and said strip shall extend in a westerly direction into Lake
Ferguson for an adequate distance from the water’s edge of Lake Ferguson, as it
rises and falls, to properly moor, dock and/or berth the Cotton Club’s gaming
casino ship (now Jubilee Casino), support vessels and facilities; all as is
shown as “Area 1” on the map or plat attached hereto and made a part hereof by
reference as if fully set out herein.

 

Indexing Instructions:

 

Index under Section 6, Township 18 North, Range 8 West, Washington County, MS,
being that portion thereof previously described as being parts of Blocks 2 and
5, Original Town Addition of Greenville, all now lying over the levee.

 

--------------------------------------------------------------------------------